DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The appeal brief filed 13 January 2021 has been entered:
Claim(s) 14 and 17 is/are canceled.
Claim(s) 1 and 3-4 is/are amended by way of Examiner’s amendment.
Claim(s) 2 is/are canceled by way of Examiner’s amendment.
Claim(s) 1, 3-13, 15-16, and 18-19 is/are pending and considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Walter Ottesen on 26 March 2021.
The application has been amended as follows:
(Claim 1, line 31) “connecting reference line.” is amended to

Claim 2 is CANCELED.
(Claim 3, line 1) “The work apparatus of claim 2, wherein said” is amended to
-- The work apparatus of claim 1, wherein said -- 
(Claim 4, line 1) “The work apparatus of claim 2 further” is amended to
-- The work apparatus of claim 1 further -- 

Allowable Subject Matter
Claim(s) 1, 3-13, 15-16, and 18-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
Arguments presented by Appellant in the Appeal Brief under 37 CFR 41.37 regarding Final Rejection under 35 U.S.C. 103 as being unpatentable over Haneda in view of Bergquist, in further view of Kurzenberger was found persuasive.
Upon further examination, US 2017/0259452 A1 to Kachi was found to be the closest prior art. However, the prior art of record fails to disclose or make obvious the claimed invention including the following features:
“wherein the battery pack is rigidly held in said receiving cavity” (as amended in claim 1 above. Notice that Kachi’s receiving cavity between the two handles in the handle housing has a receiving cavity, but the battery pack is not rigidly held in said receiving cavity.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731